Citation Nr: 1428806	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-15 248	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a lung disability (claimed as asbestosis), to include as due to in-service exposure to asbestos.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for a neurologic disability of the legs (claimed as sciatica), to include as secondary to a low back disability.  

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

7.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Little Rock, Arkansas, respectively.  Original jurisdiction of the Veteran's appeal resides in the Little Rock VARO.  

In May 2012, the Veteran presented oral testimony in support of his claim at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and transcript of the hearing is associated with the record.  

The issues currently on appeal, among others, were previously before the Board in November 2012.  In pertinent part, the Board denied the Veteran's claim to establish service connection for PTSD, granted his applications to reopen the previously-denied claims to establish service connection for disabilities of the left knee and low back, and remanded the rest of the claims currently on appeal for further development.  The Veteran appealed the portion of the Board's November 2012 decision which denied entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to an August 2013 Order from the Court granting an August 2013 Joint Motion for Partial Remand (JMR), the Veteran's appeal has been remanded to the Board.  Additionally, the issues remanded by the Board in November 2012 have been returned.  

In November 2012, the Board noted that issue of entitlement to service connection for a right ankle disability, to include as due to in-service exposure to herbicides, had been raised by the record, but since it had not been adjudicated by the Agency of Original Jurisdiction (AOJ), it was referred to the AOJ because the Board did not have jurisdiction at that time.  It appears that no actions have been undertaken in this regard, and thus, the Board remains without jurisdiction of the Veteran's claim.  Accordingly, the Board must again refer this matter to the AOJ for appropriate actions.  .  38 C.F.R. § 19.9(b) (2013).

Characterization of an issue on appeal

Throughout the pendency of the appeal, the Veteran's claims to establish service connection for PTSD and depression have been developed and adjudicated separately by the AOJ and the Board.  Indeed, the Board denied the PTSD claim in November 2012, and, consequently, recharacterized and remanded a claim to establish service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  However, the medical evidence showing diagnoses of both psychiatric disabilities during the appeal period, the fact that both issues are again before the Board, and the need for further evidentiary development with respect to both issues, as will be discussed below, the Board has merged and recharacterized these issues as to more broadly interpret the Veteran's assertions and more efficiently develop his claim for benefits.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As this issue is being remanded for further development, the Veteran is not prejudiced by the Board's actions in this respect.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).  

The issues of (1) entitlement to service connection for a low back disability, (2) entitlement to service connection for a lung disability (claimed as asbestosis), to include as due to in-service exposure to asbestos, (3) entitlement to service connection for obstructive sleep apnea, (4) entitlement to service connection for a neurologic disability of the legs (claimed as sciatica), to include as secondary to a low back disability, (5) entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and (6) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects a diagnoses of degenerative joint disease of the left knee, that is linked to service, as well as competent and credible evidence of continuity of symptomatology consistent with these diagnoses dating back to the Veteran's active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left knee are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

If a chronic disease listed among those in in 38 C.F.R. § 3.309(a), such as degenerative joint disease (arthritis), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If such a chronic condition noted during service is not shown to be "chronic", then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that he initially injured his left knee when he fell from a two-and-a-half ton truck during his service, that he has experienced continued left knee symptomatology since this initial injury.  He contends that these ongoing symptoms were early manifestations of his currently diagnosed degenerative joint disease of the left knee.  

The post-service medical evidence reflects a current diagnosis of degenerative joint disease of the left knee which is confirmed by X-ray testing.  See e.g., the December 2012 VA examination reports.  Accordingly, element (1) has been demonstrated.  

The Veteran's service medical records reflect that he sought treatment for left knee pain in February 1968, and the impression was a ligamentous strain of the left knee.  Further, competent and credible written submissions and testimony of the Veteran amply demonstrates in-service left knee symptomatology, to include pain.  Washington and Rucker, both supra.  Accordingly, element (2) has been met.  

Concerning element (3), evidence of a nexus between the Veteran's currently-diagnosed left knee disability and his in-service symptomatology, the only nexus opinion of record is unfavorable to the Veteran's claim.  Specifically, after review of the record and physical examination of the Veteran, the December 2012 VA examiner opined that, because of the lack of severe trauma to the left knee is service as well as a lack of evidence supporting the Veteran's contentions of continuous left knee symptoms between the Veteran's in-service injury and the development of arthritis of the left knee, his current degenerative joint disease of the left knee was less likely as not related to service.  However, the Board concludes that this opinion is inadequate because the offered rationale is contrary to the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), that a veteran's lay statements cannot be deemed incredible due solely to a lack of congruent, contemporaneous evidence.  

Although there is no medical nexus opinion favorable to the Veteran's claim, as noted above, service connection may still be established for continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.303(b).  Here, there is ample evidence of continuing left knee symptoms, particularly painful motion, dating from his active duty until the present, as recounted above.  Throughout the appeal period, to include at testimony at the May 2012 hearing, the Veteran has asserted that he has experienced chronic and continued left knee pain since service.  As noted above, the Veteran is certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Further, the Board notes that the Veteran's reports of continued left knee pain are bolstered by an October 1988 pneumoarthrogram reflecting a "clicking sensation possibly due to an old injury."  

Because the reported left knee symptoms and medical history conveyed by the Veteran are consistent with the available medical evidence, the Board finds his statements to be credible and highly probative in establishing continuity of symptomatology since service.  Washington, supra.  

Therefore, in view of the lay and medical evidence of continuous left knee symptoms consistently since service, and the lack of adequate medical evidence to the contrary, the Board finds that there is at least equipoise concerning whether the Veteran's left knee symptoms during and since his active duty are related to his currently diagnosed degenerative joint disease of the left knee.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for these disabilities must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted.  





REMAND

After a review of the record, the Board concludes that additional development is necessary in order to fulfill VA's duty to assist the Veteran and ensure substantial compliance with the prior Board remand.  

In the August 2013 JMR, the parties agreed that, in light of a March 2007 VA treatment record reflecting a diagnosis of PTSD under the DSM-IV, the Board did not provide sufficient reasons and bases for its finding that the Veteran did not meet the criteria for a PTSD diagnosis at any point during the appeal period as per the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran was provided a VA psychiatric examination in December 2012 to determine the nature and etiology of major depressive disorder, another acquired psychiatric disability which has been diagnosed during the appeal period.  The December 2012 VA psychiatric examination report reflects that the Veteran did not meet the criteria for any psychiatric disability on Axis I; however, the examiner did reconcile this finding with the evidence of record reflecting these diagnoses during the appeal period, to include any statement addressing whether these diagnoses were previously rendered in error or whether either disability resolved.  In view of the August 2013 JMR and the inadequacies of the December 2012 VA psychiatric examination, the Board concludes that a remand is necessary.  

Similarly, in the November 2012 remand, noting that diagnoses of sciatica affecting both legs and asbestosis were of record, the Board remanded these issues for appropriate VA examinations to determine the nature and etiologies of these disabilities.  After a review of the complete record and physical examination of the Veteran, the examiner opined that the Veteran did not have a current lung disability, to include asbestosis, and that the Veteran's neurologic symptoms affecting his legs were manifestations of diabetic neuropathy rather than radicular symptoms associated with his low back disability.  Again, the examiner did not address whether these prior diagnoses (sciatica and asbestosis) were rendered in error or whether they resolved at some point during the appeal period.  Because the Veteran may be compensated for a disability which is manifested during any part of the appeal period, even though such subsequently resolves, the Board concludes that the December 2012 VA spine and respiratory examinations are inadequate, and a remand to obtain opinions addressing these matters is necessary.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board concludes that the VA spine examination is also inadequate with regard to the Veteran's claim to establish service connection for a low back disability.  Specifically, although the June 2008 and December 2012 VA examiners noted that the Veteran's service treatment records mentioned a pre-service low back injury necessitating use of a back brace in 1958, the offered opinions did not adequately address the medical matters necessary to rebut the presumption of sound condition, such as whether there is evidence of a low back disability which clearly and unmistakably pre-existed the Veteran's service, and if so, whether such a pre-existing low back disability was clearly and unmistakably not aggravated by any incident of service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004).  Such medical questions are beyond the purview of the Board and must be addressed by a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Also, the Board observes that the Veteran has not been provided a VA examination in connection with his claim to establish service connection for obstructive sleep apnea.  The Veteran testified at the May 2012 hearing that bunkmates, a former girlfriend and his former spouse to him that he snored during service and since.  He alleges that his snoring was an early manifestation of obstructive sleep apnea, which was initially diagnosed by an October 2006 polysomnograph.  In light of the evidence showing a current diagnosed disability, competent and credible reports of in-service symptoms, and an indication of a causal link between the Veteran's in-service snoring and current obstructive sleep apnea, the Board concludes that VA's duty to provide the Veteran with an examination in connection with this claim has been triggered.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Since the Veteran's TDIU claim is partially dependent on the assigned combined evaluation, it is inextricably intertwined with the issue granted by the Board as well as the claims remanded herein.  This is especially true in the present case because, as of the present, the Veteran does not meet the schedular criteria of 38 C.F.R. § 4.16(a) for any portion of the appeal period under consideration, although this may change depending on the outcomes of his other claims on readjudication.  

Finally, it appears that the record before the Board is incomplete.  In the November 2012 remand, the Board directed that, after receiving a completed release from the Veteran, the AOJ was to obtain a complete copy of a March 2007 psychiatric evaluation completed by Dr. Echols.  VA received a completed release and requested a full copy of the March 2007 report from Dr. Echols.  In an October 2013 reply, the clinician indicated that she was unable to furnish the report as requested, but stated that a complete copy of the March 2007 psychiatric examination could be obtained from the Social Security Administration (SSA).  At the May 2012 hearing, the Veteran asserted that he received "retirement" payments from SSA rather than disability benefits.  However, it appears that the Veteran may be receiving Supplemental Security Income (SSI) benefits from SSA, which are based on age, disability, and income and resource limits.  Therefore, on remand, the AOJ must contact SSA in an attempt to obtain any decision (favorable or unfavorable) pertaining to the Veteran as well as the medical records in that administration's possession.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")

Also, the record reflects that the Veteran applied for VA's Vocational Rehabilitation program in September 2009, March 2010 and May 2010.  Although it is apparent that the Veteran's claims were denied, it is unclear whether a file was created as a result of his applications.  Nonetheless, the Board notes that records from Vocational Rehabilitation, if any, may be useful to the Board in adjudicating the Veteran's claims on appeal.  On remand, the AOJ should attempt to obtain these records, if extant, and associate them with the claims file.  

As this claim must be remanded for other matters, updated VA treatment records dated after February 12, 2014, from the VA Medical Center (VAMC) in Shreveport, Louisiana, and all associated VA hospitals and outpatient clinics should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from the VAMC in Shreveport, Louisiana, and all associated outpatient clinics and hospitals, dated from February 2014 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Contact the appropriate repository and attempt to obtain all Vocational Rehabilitation records, if any, for the Veteran, pursuant to his September 2009, March 2010 and May 2010 applications for Vocational Rehabilitation.  Associate all received records, if any, with the claims file. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disability and obstructive sleep apnea, as well as the presence of any lung disability and neurologic disability of the legs during the appeal period, and if so, the etiology of such.  The complete record must be made available to and reviewed by the examiner in connection with this examination.  All necessary diagnostic testing, to include X-ray testing and magnetic resonance imaging (MRI) testing of the Veteran's low back, electromyogram (EMG) testing and nerve conduction studies (NCS) of the Veteran's legs, and pulmonary function testing (PFT's), must be completed and reported within the examination report.  Thereafter, the examiner must address the following:  

a.  State whether the evidence clearly and unmistakably establishes that a low back disability pre-existed service, and if so, whether it clearly and unmistakably was not aggravated by service.  The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and was not aggravated by service, the evidence be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  Cotant v. Principi, 17 Vet. App. 116   (2003). 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

b.  If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's bilateral foot disability preexisted service or finds that it did pre-exist service but that it was not clearly and unmistakably not aggravated by service, he or she should provide an opinion as to whether the Veteran's low back disability had its onset in service or is at least as likely as not otherwise related to his military service.  

c.  Identify any neurologic disability affecting either of the Veteran's legs at any point during the appeal period (since December 2009).  

d.  If a diagnosis of sciatica is not confirmed during the appeal period, the examiner must explain whether the earlier diagnosis of such (in December 2003) was rendered in error or whether the disability resolved.  

e.  For any disability identified in part (c), state whether such is at least as likely as not the result of the Veteran's service.  

f.  Assuming without deciding that the Veteran's low back disability was caused or aggravated by service, for any disability identified in part (c), state whether such is at least as likely as not caused or aggravated by a low back disability.  

g.  Identify any lung disability present during the appeal period (since December 2007).  

h.  If a diagnosis of asbestosis is not confirmed during the appeal period, the examiner must explain whether the earlier diagnoses of such (in December 2000 and December 2003) were rendered in error or whether the disability resolved.  

i.  For any disability identified in part (g), state whether such is at least as likely as not the result of the Veteran's service, to include in-service exposure to asbestos.  

j.  State whether the Veteran's obstructive sleep apnea is at least as likely as not the result of the Veteran's service, to include the competent and credible evidence of in-service snoring.  (Essentially, was the Veteran's in-service snoring an early manifestation of his current obstructive sleep apnea?)

k.  Assuming without deciding that the Veteran has a lung disability which is caused by service, state whether his obstructive sleep apnea is at least as likely as not caused or aggravated by a lung disability.  

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  A complete rationale must be provided for any opinion offered.

4.  The Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  Based on a review of the evidence of record and an interview and examination of the Veteran, the examiner should address the following:  

a.  Identify all acquired psychiatric disabilities present during the appeal period (since November 2006).  

b.  If the examiner concludes that the Veteran does not meet the DSM-IV criteria for diagnoses of PTSD and/or major depressive disorder, he or she must specifically state whether the earlier diagnoses of PTSD and major depressive disorder were rendered in error or whether either disability resolved during the appeal period.  

c.  For each diagnosed acquired psychiatric disability identified in part (a), provide an opinion concerning whether such had its onset in service or within one year of separation.  

d.  For each diagnosed acquired psychiatric disability identified in part (a), provide an opinion addressing whether it is at least as likely as not that such had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  A complete rationale must be provided for any opinion offered.

6.  The Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  Thereafter, readjudicate the Veteran's claims for service connection in consideration of the complete record.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

8.  Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include scheduling an appropriate VA examination in connection with the TDIU claim.  The examiner/vocational expert is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities and should address the functional impairment caused by his service-connected disabilities and the impact that impairment has on the Veteran's ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.  

9.  If the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, then refer the claim to the Director of Compensation for consideration of an extra-schedular award of TDIU under 38 C.F.R. § 4.16(b).

10.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


